Title: From Alexander Hamilton to Charles Lee, 4 July 1792
From: Hamilton, Alexander
To: Lee, Charles



Sir
Treasury DepartmentJuly 4 1792.

I have to request that the Boat mentioned in your letter of the 11th of April last may be delivered to the Collector of Cedar Point.
In your letter, under date the 21st of September last, was enclosed a copy of an order of the District Court for compensating Charles Page, who was called as a Witness in the suit against William Simpson, which, agreeably to my Circular letter of the 8th Ultimo, can now be settled.
I am, Sir, with consideration,   Your Obedt Servant. 

A Hamilton
Charles Lee Esqr.
Alexandria
